IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-89,688-01


                      EX PARTE LARRY THOMAS WEBB, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 15F0870-005-A IN THE 5TH DISTRICT COURT
                             FROM BOWIE COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of aggravated sexual assault of a child and indecency with a child

and sentenced to two terms of life imprisonment. The Sixth Court of Appeals affirmed his

conviction. Webb v. State, 557 S.W.3d 690 (Tex. App.—Texarkana 2018). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that in his aggravated sexual assault case appellate

counsel failed to raise sufficiency of the evidence and argue that the State failed to prove beyond a

reasonable doubt that he committed the aggravated element charged in the indictment, see TEX .

PENAL CODE § 22.021(a)(2)(A)(iii), before or during the course of the sexual assault. According to
                                                                                                         2

the record, after Applicant sexually assaulted the complainant, he fell asleep in the living room of

his house. He then walked outside, asked where the complainant was, and said, “I’m going to kill

you and whoever you tell.”

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order

appellate counsel to respond to the above claim. In developing the record, the trial court may use

any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the

trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art.

26.04. If counsel is appointed or retained, the trial court shall immediately notify this Court of

counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether appellate

counsel’s performance was deficient and Applicant was prejudiced. The trial court may make any

other findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                        3

Filed: April 15, 2020
Do not publish